Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12, 15,17-20, 24, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177).

Regarding claim 1, Martin teaches, an apparatus for emergency assistance (Fig. 1A), comprising: 
a communications link to one or more public safety answering points (Paragraph 66); 
an artificial intelligence engine processor coupled via the communications link to the one or more public safety answering points (Paragraph 127, 146), 
said processor artificial intelligence engine using word associations for machine learning (Paragraph 28, 31, 120); 
said artificial intelligence engine receiving via the communications link audio data, visual data, and text data being sent simultaneously to one or more public safety answering points (Paragraph 66-67, 129); 
a database storing data from a plurality of other emergencies, wherein said artificial intelligence engine queries said database upon receiving an incoming data (Paragraph 22, 27, 79, 85, 88, 122, 144); 
said artificial intelligence engine analyzing said incoming data and said data from said plurality of other emergencies by recognizing key words and patterns in aggregated and correlated data (Paragraph 87, 119, 150, 30,75,105);
based on said analyzing, said artificial intelligence engine generating one or more of the following messages: an audio message, a visual message, and a text message (Paragraph 21, messages, user answer questions that is generated by the emergency assistance apparatus, recommendation and Paragraph 65: a feedback module 148 (for ESP users to request specific type of data);
Martin does not teach said artificial intelligence engine sending said one or more messages to a human operator; and said artificial intelligence engine receiving feedback from the human operator regarding said one or more messages.
Corpier teaches interacting between the artificial intelligence and user regarding an emergency situation (claim 20).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin with Corpier in order to improve the system and achieve more accurate, fast and reliable results. 
Regarding claim 3, Martin in view of Corpier teaches, wherein said communication link is also connected to one or more federal, state and local agencies in addition to the one or more public safety answering points, and said human operator may be in one of said one or more federal, state and local agencies (Martin: Fig. 2, el. 242).
Regarding claim 4, Martin in view of Corpier teaches, wherein data is received by the artificial intelligence engine through voice recognition of audio from a telephone call to one of the one or more public safety answering points (Martin: Paragraph 24, 149).
Regarding claim 5, Martin in view of Corpier teaches, wherein data is received by the artificial intelligence engine through object recognition of visual data to one of the one or more public safety answering points (Martin: Paragraph 27, 30).
Regarding claim 6, Martin in view of Corpier teaches, wherein the database includes audio data of a plurality of telephone calls to one or more public safety answering points. 22: the emergency management system is configured to gather the emergency data from an emergency data database and Paragraph 141, 129).
Regarding claim 10, Martin in view of Corpier teaches, wherein said one or more messages include a predicted cause of an emergency (Martin: Paragraph 21)
Regarding claim 12, Martin in view of Corpier teaches, wherein said one or more messages include geographic coordinates or a map (Martin: Paragraph 10).
Regarding claim 15, see claim 1 rejection.
	Regarding claim 17, see claim 3 rejection.
	Regarding claim 18, see claim 4 rejection.
	Regarding claim 19, see claim 5 rejection.
	Regarding claim 20, see claim 6 rejection.
	Regarding claim 24, see claim 10 rejection.
	Regarding claim 26, see claim 12 rejection.
Claims 7,21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Shriberg (US 20210110895).
Regarding claim 7, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach wherein said one or more messages include an audio, visual, or text prompt to a human operator to ask one or more questions.
Shriberg in the same art of endeavor teaches messages include an audio, visual, or text prompt to a human operator to ask one or more questions (Paragraph 186).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Shriberg in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 21, see claim 7 rejection.
Claims 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Malin (US 20190386917).
Regarding claim 8, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach wherein said one or more messages include a statistical confidence level associated with any data analysis.
Malin in the same art of endeavor teaches messages include a statistical confidence level associated with any data analysis (Paragraph 47).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Malin in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 22, see claim 8 rejection.
Claims 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Bongberg (US 20210154487).
Regarding claim 8, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach wherein said one or more messages include one or more potential medical diagnoses.
Bongberg in the same art of endeavor teaches messages include one or more potential medical diagnoses (Paragraph 59).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Bongberg in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 23, see claim 9 rejection.
	Claims 11, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Smith (US 20060235833).
Regarding claim 8, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach said one or more messages include an audio, visual, or text report of related emergencies to a same public safety answering point or other public safety answering points.
Smith in the same art of endeavor teaches messages include an audio, visual, or text report of related emergencies to a same public safety answering point or other public safety answering points. (Paragraph 59).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Smith in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 25, see claim 11 rejection.
	Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Heer (US 10,033705).
Regarding claim 13, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach wherein data received by the artificial intelligence engine is automatically added to the database for response to other emergencies.
Heer in the same art of endeavor teaches data received by the artificial intelligence engine is automatically added to the database for response to other emergencies (claim 5, 20).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Heer in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 27, see claim 13 rejection.
Claims 14, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200274962) in view of Corpier (US 20170011177) in view of Gladstone (US 20140370836).
Regarding claim 14, Martin in view of Corpier teaches, the claimed messages.
Martin in view of Corpier does not teach wherein said one or more messages include a prompt to one or more emergency managers outside a public safety answering point that received the call.
Gladstone in the same art of endeavor teaches the above (Paragraph 87).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin in view of Corpier with Gladstone in order to improve the system and achieve more accurate, fast and reliable results.
Regarding claim 28, see claim 14 rejection.
Allowable Subject Matter
Claims 2, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination along with the claimed limitations in the independent claims teach { text output for a plurality of human operators to respond to said plurality of ongoing emergencies; and generating continuously feedback to the artificial intelligence engine to aid in machine learning based on the generated output; and wherein said feedback includes one or more of the following: (i) "the message was correct; continue drawing this conclusion"; and (ii) "the message was wrong; do not continue drawing this conclusion."}
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652